Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 4/3/2022 has been entered.  
Claims 1-2, 4-8, 10-14 and 18-20 are pending.  
Claims 3, 9 and 15-17 are cancelled.  
Claims 1-2, 4-8, 10-14 and 18-20 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (Pub. No.: US 20060114918 A1) in view of Solomon et al. (Pub. No.: US 20040039986 A1), hereafter respectively referred to as Ikeda and Solomon.  
In regard to Claim 1, Ikeda teaches A switch device (common advanced switch 9, Para. 263, FIG. 38) for transferring information between at least first and second root-complexes (plural root complexes 7a and 7b are provided and the root complexes are connected to a common advanced switch 9, Para. 263, FIG. 38), each belonging to a PCI-Express enabled computing system (FIG. 38 shows a control part 5a, an input part 5b, an output part 5c, a storage 5d, a switch 5e, an image process part 5f, a compressor 5g, an expandor 5h, a data converter 5i, a rotator 5j, an image synthesizer 5k connected to root complex 7a, Para. 263) [the examiner notes FIG. 38 shows links for ports of root complex 7b, suggesting that root complex 7b connects to respective multiple device components], the switch device comprising: a plurality of inbound PCI-Express ports (each double-headed arrow indicate a PCI Express link 114 (or 126), and 142a-142d indicate ports, Para. 116-120, 126, FIGS. 6, 8, 38), wherein at least first and second inbound PCI-Express ports of the plurality of inbound PCI-Express ports are configured for sending and receiving data and network packets in communication with an outbound PCI-Express port on each of the first and second root complexes, respectively (by connecting the root complexes 7a and 7b with each other by the advanced switch 9, more image apparatus systems can be used commonly, Para. 263, FIGS. 6, 8, 38).  
Ikeda teaches, wherein the switch device is connectable to the at least first and second root-complexes using a connection architecture (plural root complexes 7a and 7b are provided and the root complexes are connected to a common advanced switch 9, Para. 263, FIG. 38) wherein the switch acts as a hub located at the center of the architecture (each double-headed arrow indicate a PCI Express link 114 (or 126), and 142a-142d indicate ports, Para. 116-120, 126, FIGS. 6, 8, 38).  
Ikeda teaches any of the PCI Express enabled root complexes (by connecting the root complexes 7a and 7b with each other by the advanced switch 9, more image apparatus systems can be used commonly, Para. 263, FIGS. 6, 8, 38).  
Ikeda fails to teach a star connection architecture; and wherein software configuration and control of the switch device is separate from the PCI Express enabled root complex connected to the switch device using the star connection architecture.  
Solomon teaches a star connection architecture (switch 610 may comprise an upstream port 622 coupled to a root device 604 and a plurality of downstream ports 624, Para. 72, FIG. 8); and wherein software configuration and control of the switch device is separate from the PCI Express enabled root complex connected to the switch device using the star connection architecture (switch 610 may ignore downstream messages from the root device having an address which does not fall within an address range associated with any of the downstream ports 624, Para. 79, FIG. 8.  FIG. 4 shows a schematic diagram illustrating downstream forwarding address ranges over an address map 650 defined by a switch according to an embodiment of the multi-port switch 610 shown in FIG. 3, Para. 80).  [the examiner notes that switch 610 ignoring messages from a root device indicates that the control of operations of switch 610 and the control of operations of the root device can be considered “separate”.  In addition, a switch being able to define forwarding address ranges without any involvement of a root device, also indicates that the control of operations of switch 610 and the control of operations of the root device can be considered “separate”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Solomon with the teachings of Ikeda since Solomon provides a technique for a switch with multiple ports to define forwarding information and determine the validity of received messages, which can be introduced into the system of Ikeda to permit a switch to act as a hub for multiple devices and to control its operation with separation from the operation controlled in a root device.  


Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Solomon, and further in view of Genovker et al. (Pub. No.: US 20060004837 A1), hereafter referred to as Genovker.  
In regard to Claim 2, as presented in the rejection of Claim 1, Ikeda in view of Solomon teaches a PCI-Express switch device.  
Ikeda fails to teach a first expansion port, wherein the first expansion port utilizes PCI-Express protocol and is enabled to connect to a second expansion port on a second switch device.
Genovker teaches a first expansion port, wherein the first expansion port utilizes PCI-Express protocol and is enabled to connect to a second expansion port on a second switch device (PCI Express architecture is based upon a root complex, Para. 32.  Each of platforms 806A-D is linked in communication with the other platforms via an AS fabric 808, Para. 72.  A plurality of server blades (i.e., blades) 1302, each of which occupies a corresponding slot, Para. 104, FIG. 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Genovker with the teachings of Ikeda in view of Solomon since Genovker provides a technique for managing peer-to-peer communication in serial-based interconnect fabric environments (see Genovker, paragraphs [0028—0030]), which can be introduced into the system of Ikeda in view of Solomon to permit more efficient usage of network resources and to support a larger number of endpoints.  

In regard to Claim 5, as presented in the rejection of Claim 1, Ikeda in view of Solomon teaches a PCI-Express switch device.  
Ikeda fails to teach the switch device comprises any of a silicon device or a circuit module.  
Genovker teaches the switch device comprises any of a silicon device or a circuit module (interconnect technologies rely on high-speed serial (HSS) technologies that have advanced as silicon speeds, Para. 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Genovker with the teachings of Ikeda in view of Solomon since Genovker provides a technique for managing peer-to-peer communication in serial-based interconnect fabric environments (see Genovker, paragraphs [0028—0030]), which can be introduced into the system of Ikeda in view of Solomon to permit more efficient usage of network resources and to support a larger number of endpoints.  


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Solomon, and further in view of Riley (Pub. No.: US 20050238035 A1), hereafter referred to as Riley.  
In regard to Claim 4, as presented in the rejection of Claim 1, Ikeda in view of Solomon teaches a PCI-Express switch device.  
Ikeda fails to teach the PCI-Express switch device is configured to transfer data between the root complexes of PCI-Express enabled computing systems using PCI-Express protocol.  
Riley teaches the PCI-Express switch device is configured to transfer data between the root complexes of PCI-Express enabled computing systems using PCI-Express protocol (controller 212 couples to the memory 214 and each of the communication ports. The controller 212 later uses the routing information 224 to identify alternate paths. The routing information 224 may comprise whether a port couples to an alternate path.  Para. 23, FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Riley with the teachings of Ikeda since Riley provides a technique for a transfer mechanism in a computer system involving PCI-Express, which can be introduced into the system of Ikeda to ensure efficient paths are utilized between nodes for prompt data transfers and to fully realize the benefits of interconnections utilizing PCI-Express.


Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (Pub. No.: US 20060114918 A1) in view of Boyd et al. (Pub. No.: US 20070019637 A1), hereafter respectively referred to as Ikeda and Boyd.  
In regard to Claim 6, Ikeda teaches A switch device (switch 117 (or 134).  Each double-headed arrow indicate a PCI Express link 114 (or 126).  Para. 116-120, 126, FIGS. 4-6, 8) for transferring information between at least a first and a second PCI-Express enabled computing systems (switch 117 (or 134) connects more than one ports and performs packet routing between the ports, Para. 116-120, 126, FIGS. 1-2, 4-5, 8), the switch device comprising: a plurality of inbound PCI-Express ports (An end point 115b and a legacy end point 116b are connected to a switch 117b, Para. 115, FIGS. 4-5, 8.  Switch 117 (or 134) connects more than one ports and performs packet routing between the ports, Para. 116-120, 126, FIGS. 1-2, 4-5, 8), enabled for interconnection using a star topology (switch 117 (or 134).  As shown in FIG. 8, the switch is recognized as a set of virtual PCI-PCI bridges. In the figure, each double-headed arrow indicate a PCI Express link 114 (or 126), and 142a-142d indicate ports.  Para. 126, FIGS. 1-2, 4-5, 8), of which at least a first and a second inbound PCI-Express ports (FIG. 8 shows down stream ports 142b and 142c, Para. 126, FIGS. 1-2, 4-5, 8) are connectable to at least the first and the second PCI-Express enabled computing systems respectively (a mobile doc 135, a gigabit Ethernet 136 and an add-in card 137 are connected to the switch 134 via PCI Expresses 126d, 126e and 126f respectively.  A switch 134 is connected to the I/O hub 127 via a PCI Express 126c.  Para. 116, FIGS. 1-2, 4-5, 8).  
Ikeda teaches, wherein the switch receives via at least the first inbound PCI-Express port of the switch device, a first data packet transmitted from an outbound PCI-Express port on the first PCI-Express enabled computing system (a mobile doc 135 connected to the switch 134 via PCI Express 126d, Para. 116, FIGS. 1-2, 4-5, 8).  
Ikeda teaches, wherein the PCI-Express switch transmits the first data packet from the second inbound PCI-Express port of the switch device, the first data packet subsequently being receivable by an outbound PCI-Express port on the second PCI-Express enabled computing system (a switch 134 is connected to the I/O hub 127 via a PCI Express 126c, Para. 116, FIGS. 1-2, 4-5, 8).  
Ikeda fails to teach, wherein each of the PCI-Express enabled computing systems comprises a PCI-Express bus system that is under control of a PCI-Express root complex.  
Boyd teaches, wherein each of the PCI-Express enabled computing systems (root nodes (RNs) 160, 161, 162, and 163, Para. 22, FIGS. 1, 3) comprises a PCI-Express bus system (distributed computing system which uses the PCI Express protocol, Para. 21, FIGS. 1, 3) that is under control of a PCI-Express root complex (one or more root complexes 108, 118, 128, 138, and 139, attached to I/O fabric 144 through I/O links 110, 120, 130, 142, and 143, and to memory controllers 104, 114, 124, and 134 of root nodes (RNs) 160, 161, 162, and 163, Para. 22, FIGS. 1, 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Boyd with the teachings of Ikeda since Riley provides a technique for communications among root nodes involving PCI-Express, which can be introduced into the system of Boyd to ensure efficient paths are utilized between nodes for prompt data transfers and to fully realize the benefits of interconnections utilizing PCI-Express.


In regard to Claim 11, Ikeda teaches A switch device (switch 117 (or 134).  Each double-headed arrow indicate a PCI Express link 114 (or 126).  Para. 116-120, 126, FIGS. 4-6, 8) for transferring data between at least a first and a second PCI-Express enabled computing systems (switch 117 (or 134) connects more than one ports and performs packet routing between the ports, Para. 116-120, 126, FIGS. 1-2, 4-5, 8), the switch device comprising: a plurality of inbound ports that are configurable to form a star interconnection topology (switch 117 (or 134).  As shown in FIG. 8, the switch is recognized as a set of virtual PCI-PCI bridges. In the figure, each double-headed arrow indicate a PCI Express link 114 (or 126), and 142a-142d indicate ports.  Para. 126, FIGS. 1-2, 4-5, 8), enabled for transferring data from at least the first PCI-Express enabled computing system to at least the second PCI-Express enabled computing system using PCI-Express protocol (each double-headed arrow indicate a PCI Express link 114 (or 126), and 142a-142d indicate ports, Para. 116-120, 126, FIGS. 4-6, 8), wherein: a) a first inbound PCI-Express port on the PCI-Express switch device is configurable to receive a first data packet from an outbound PCI-Express port on the first PCI-Express enabled computing system (a mobile doc 135 connected to the switch 134 via PCI Express 126d, Para. 116, FIGS. 1-2, 4-5, 8).  
Ikeda teaches, b) the PCI-Express switch device transfers the first data packet from the first inbound PCI-Express port on the PCI-Express switch to a second inbound PCI-Express port on the PCI-Express switch (switch 117 (or 134) connects more than one ports and performs packet routing between the ports, Para. 116-120, 126, FIGS. 1-2, 4-5, 8).  
Ikeda teaches c) the second inbound PCI-Express port on the PCI-Express switch device is configurable to transfer the first data packet from the second inbound PCI- Express port on the PCI-Express switch device to an outbound PCI-Express port on the second PCI-Express enabled computing system (a switch 134 is connected to the I/O hub 127 via a PCI Express 126c, Para. 116, FIGS. 1-2, 4-5, 8).
Ikeda fails to teach root-complexes of at least a first and a second PCI-Express enabled computing systems, the root-complex of the at least the first PCI-Express enabled computing system, the root-complex of the at least the second PCI-Express enabled computing system, wherein each of the PCI-Express enabled computing systems comprise a PCI-Express bus under the control of the respective root complex.  
Boyd teaches root-complexes of at least a first and a second PCI-Express enabled computing systems (root complexes 108, 118, 128, 138, and 139 of root nodes (RNs) 160, 161, 162, and 163, Para. 22, FIGS. 1, 3).  
Boyd teaches the root-complex of the at least the first PCI-Express enabled computing system (root complexes 108, 118 of root nodes (RNs) 160, 161, Para. 22, FIGS. 1, 3), the root-complex of the at least the second PCI-Express enabled computing system (root complexes 128, 138, and 139 of root nodes (RNs) 162, and 163, Para. 22, FIGS. 1, 3).  
Boyd teaches, wherein each of the PCI-Express enabled computing systems (root nodes (RNs) 160, 161, 162, and 163, Para. 22, FIGS. 1, 3) comprise a PCI-Express bus (distributed computing system which uses the PCI Express protocol, Para. 21, FIGS. 1, 3) under the control of the respective root complex (one or more root complexes 108, 118, 128, 138, and 139, attached to I/O fabric 144 through I/O links 110, 120, 130, 142, and 143, and to memory controllers 104, 114, 124, and 134 of root nodes (RNs) 160, 161, 162, and 163, Para. 22, FIGS. 1, 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Boyd with the teachings of Ikeda since Riley provides a technique for communications among root nodes involving PCI-Express, which can be introduced into the system of Boyd to ensure efficient paths are utilized between nodes for prompt data transfers and to fully realize the benefits of interconnections utilizing PCI-Express.


Claims 7-8, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Boyd, and further in view of Genovker et al. (Pub. No.: US 20060004837 A1), hereafter referred to as Genovker.  
In regard to Claim 7, as presented in the rejection of Claim 6, Ikeda in view of Boyd teaches a PCI-Express switch device.  
Ikeda fails to teach a first expansion port, wherein the first expansion port utilizes PCI-Express protocol and is enabled to connect to a second expansion port on a second switch device.
Genovker teaches a first expansion port, wherein the first expansion port utilizes PCI-Express protocol and is enabled to connect to a second expansion port on a second switch device (PCI Express architecture is based upon a root complex, Para. 32.  Each of platforms 806A-D is linked in communication with the other platforms via an AS fabric 808, Para. 72.  A plurality of server blades (i.e., blades) 1302, each of which occupies a corresponding slot, Para. 104, FIG. 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Genovker with the teachings of Ikeda in view of Boyd since Genovker provides a technique for managing peer-to-peer communication in serial-based interconnect fabric environments (see Genovker, paragraphs [0028—0030]), which can be introduced into the system of Ikeda in view of Boyd to permit more efficient usage of network resources and to support a larger number of endpoints.  

In regard to Claim 8, as presented in the rejection of Claim 6, Ikeda in view of Boyd teaches a PCI-Express switch device.  
Ikeda fails to teach the switch device is configured to transfer data between the root-complexes of the star connected PCI-Express enabled computing systems using PCI-Express protocol.
Genovker teaches the switch device is configured to transfer data between the root-complexes of the star connected PCI-Express enabled computing systems using PCI-Express protocol (The connection plane (a.k.a., backplane) supports data routing between PCI Express devices, Para. 107, FIG. 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Genovker with the teachings of Ikeda in view of Boyd since Genovker provides a technique for managing peer-to-peer communication in serial-based interconnect fabric environments (see Genovker, paragraphs [0028—0030]), which can be introduced into the system of Ikeda in view of Boyd to permit more efficient usage of network resources and to support a larger number of endpoints.  

In regard to Claim 10, as presented in the rejection of Claim 1, Ikeda in view of Boyd teaches a PCI-Express switch device.  
Ikeda fails to teach the switch device comprises any of a silicon device or a circuit module.  
Genovker teaches the switch device comprises any of a silicon device or a circuit module (interconnect technologies rely on high-speed serial (HSS) technologies that have advanced as silicon speeds, Para. 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Genovker with the teachings of Ikeda in view of Boyd since Genovker provides a technique for managing peer-to-peer communication in serial-based interconnect fabric environments (see Genovker, paragraphs [0028—0030]), which can be introduced into the system of Ikeda in view of Boyd to permit more efficient usage of network resources and to support a larger number of endpoints.  

In regard to Claim 18, as presented in the rejection of Claim 11, Ikeda in view of Boyd teaches a PCI-Express switch device.  
Ikeda fails to teach the switch device comprises any of a silicon device or a circuit module.  
Genovker teaches the switch device comprises any of a silicon device or a circuit module (interconnect technologies rely on high-speed serial (HSS) technologies that have advanced as silicon speeds, Para. 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Genovker with the teachings of Ikeda in view of Boyd since Genovker provides a technique for managing peer-to-peer communication in serial-based interconnect fabric environments (see Genovker, paragraphs [0028—0030]), which can be introduced into the system of Ikeda in view of Boyd to permit more efficient usage of network resources and to support a larger number of endpoints.  


Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Boyd, and further in view of Riley (Pub. No.: US 20050238035 A1), hereafter referred to as Riley.  
In regard to Claim 12, as presented in the rejection of Claim 11, Ikeda in view of Boyd teaches a PCI-Express switch device.  
Ikeda fails to teach enabling transfer of a second data packet from the outbound PCI-Express port controlled by and connected to the root-complex of at least the second PCI-Express enabled computing system to the outbound PCI-Express port controlled by and connected to the root-complex of at least the first PCI-Express enabled computing system using PCI-Express protocol, wherein: d) the switch device is enabled to receive the second data packet from the outbound PCI-Express port on the second PCI-Express enabled computing system; e) the switch device transfers the second data packet from the second inbound PCI-Express port on the switch device to the first inbound PCI-Express port on the PCI-Express switch; and f) the switch device is enabled to transfer the second data packet from the first inbound PCI-Express inbound port on the switch device to the outbound PCI-Express port on the first computing system.  
Riley teaches enabling transfer of a second data packet from the outbound PCI-Express port controlled by and connected to the root-complex of at least the second PCI-Express enabled computing system to the outbound PCI-Express port controlled by and connected to the root-complex of at least the first PCI-Express enabled computing system using PCI-Express protocol, wherein: d) the switch device is enabled to receive the second data packet from the outbound PCI-Express port on the second PCI-Express enabled computing system; e) the switch device transfers the second data packet from the second inbound PCI-Express port on the switch device to the first inbound PCI-Express port on the PCI-Express switch; and f) the switch device is enabled to transfer the second data packet from the first inbound PCI-Express inbound port on the switch device to the outbound PCI-Express port on the first computing system (controller 212 couples to the memory 214 and each of the communication ports. The controller 212 later uses the routing information 224 to identify alternate paths. The routing information 224 may comprise whether a port couples to an alternate path.  Para. 23, FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Riley with the teachings of Ikeda since Riley provides a technique for a transfer mechanism in a computer system involving PCI-Express, which can be introduced into the system of Ikeda to ensure efficient paths are utilized between nodes for prompt data transfers and to fully realize the benefits of interconnections utilizing PCI-Express.

In regard to Claim 13, as presented in the rejection of Claim 11, Ikeda in view of Boyd teaches a PCI-Express switch device.  
Ikeda fails to teach a first expansion port, wherein the first expansion port utilizes PCI-Express protocol and is enabled to connect to a second expansion port on a second switch device to transfer data between the first and second switch devices using PCI- Express protocol.  
Riley teaches a first expansion port, wherein the first expansion port utilizes PCI-Express protocol and is enabled to connect to a second expansion port on a second switch device to transfer data between the first and second switch devices using PCI- Express protocol (controller 212 couples to the memory 214 and each of the communication ports. The controller 212 later uses the routing information 224 to identify alternate paths. The routing information 224 may comprise whether a port couples to an alternate path.  Para. 23, FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Riley with the teachings of Ikeda since Riley provides a technique for a transfer mechanism in a computer system involving PCI-Express, which can be introduced into the system of Ikeda to ensure efficient paths are utilized between nodes for prompt data transfers and to fully realize the benefits of interconnections utilizing PCI-Express.

In regard to Claim 14, as presented in the rejection of Claim 11, Ikeda in view of Boyd teaches a PCI-Express switch device.  
Ikeda fails to teach a data packet received by the switch from either the first or second PCI-Express enabled computing systems, is transmitted via the first expansion port to the second expansion port on the second switch device, whereby the second switch device transmits the data packet via an inbound port on the second switch device to an outbound PCI-Express port controlled by and connected to the root-complex of a third PCI-Express enabled computing system.  
Riley teaches a data packet received by the switch from either the first or second PCI-Express enabled computing systems, is transmitted via the first expansion port to the second expansion port on the second switch device, whereby the second switch device transmits the data packet via an inbound port on the second switch device to an outbound PCI-Express port controlled by and connected to the root-complex of a third PCI-Express enabled computing system (controller 212 couples to the memory 214 and each of the communication ports. The controller 212 later uses the routing information 224 to identify alternate paths. The routing information 224 may comprise whether a port couples to an alternate path.  Para. 23, FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Riley with the teachings of Ikeda since Riley provides a technique for a transfer mechanism in a computer system involving PCI-Express, which can be introduced into the system of Ikeda to ensure efficient paths are utilized between nodes for prompt data transfers and to fully realize the benefits of interconnections utilizing PCI-Express.


Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ikeda in view of Boyd, and further in view of Moll (Pub. No.: US 20040230735 A1), hereafter referred to as Moll.  
	In regard to Claim 19, as presented in the rejection of Claim 11, Ikeda in view of
Boyd teaches the switch device.  
Ikeda fails to teach the plurality of inbound ports on the switch device that are configurable to form a star interconnection topology are connectable to a plurality of PCI-Express enabled computing systems by connecting their root complexes via an outbound port on each of the respective root-complexes.  
 	Moll teaches the plurality of inbound ports on the switch device that are configurable to form a star interconnection topology are connectable to a plurality of PCI-Express enabled computing systems (FIG. 2A shows Devices 11j, 11k, 11m connected through Bus_0 (root).  FIG. 2A shows Devices 11n, 11o connected through Bus_1 (virtual peripheral bus - 19)) by connecting their root complexes via an outbound port on each of the respective root-complexes (the configurable host bridge serves as a root bridge of the peripheral bus fabric, Para. 15, FIG. 2A.  Host bridge 9 (root) and configurable host bridge 15, Para. 34, FIG. 2A).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Moll with the teachings of Ikeda in view of Boyd since Moll provides a technique for utilizing multiple root bridges, which can be introduced into the system of Ikeda in view of Boyd to permit efficient bus switching among a number of devices involving an extensive bus fabric.  




Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Boyd, and further in view of Solomon et al. (Pub. No.: US 20040039986 A1), hereafter referred to as Solomon.  
	In regard to Claim 20, as presented in the rejection of Claim 11, Ikeda in view of
Boyd teaches the switch device.  
Ikeda fails to teach software configuration and control of the switch device is separate from any of the PCI Express enabled root-complexes connected to the switch device.  
Solomon teaches software configuration and control of the switch device is separate from any of the PCI Express enabled root-complexes connected to the switch device (switch 610 may ignore downstream messages from the root device having an address which does not fall within an address range associated with any of the downstream ports 624, Para. 79, FIG. 8.  FIG. 4 shows a schematic diagram illustrating downstream forwarding address ranges over an address map 650 defined by a switch according to an embodiment of the multi-port switch 610 shown in FIG. 3, Para. 80).  [the examiner notes that switch 610 ignoring messages from a root device indicates that the control of operations of switch 610 and the control of operations of the root device can be considered “separate”.  In addition, a switch being able to define forwarding address ranges without any involvement of a root device, also indicates that the control of operations of switch 610 and the control of operations of the root device can be considered “separate”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Solomon with the teachings of Ikeda in view of Boyd since Solomon provides a technique for a switch with multiple ports to define forwarding information and determine the validity of received messages, which can be introduced into the system of Ikeda in view of Boyd to permit a switch to act as a hub for multiple devices and to control its operation with separation from the operation controlled in a root device.  


Response to Arguments
I. Arguments for the Double Patenting Rejections  
Applicant’s arguments, see page 4, filed 4/3/2022, with respect to the Double Patenting Rejections have been fully considered and are persuasive.  The terminal disclaimer filed 3/30/2022 has been accepted and approved.  The Double Patenting Rejections have been withdrawn.  


II. Arguments for the Claim Rejections under 35 USC § 103  
Applicant's arguments filed 4/3/2022 have been fully considered but they are not persuasive.  Page 13 of the Remarks presents the argument that Thus per applicant’s amended claims, applicant’s invention is a switch device comprising the hub of a star architecture that happens to communicate with PCI-Express protocol.  This argument is not persuasive.  The limitations introduced by the amendment of Claim 1, which are not taught by Ikeda, are taught by Solomon et al. (Pub. No.: US 20040039986 A1).  

Page 14 of the Remarks presents the argument that Note also that for connection between two computer systems, Boyd teaches a connection 159 that connects between memory controllers to allow for communication between neighboring processors, which teaches away from applicant’s star connection architecture.  This argument is not persuasive.  Boyd shows in cited FIG. 3 a Switch 322 utilizing a type of star configuration, similar to a switch 117 in FIGS. 4 and 8 of Ikeda.  A person of ordinary skill would see that a switch 117 in FIGS. 4 and 8 of Ikeda can be modified to interconnect devices of Boyd that each containing root complexes.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
5-1-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477